Jenkins, P. J.
The court did not err in refusing to grant the defendants’ motion, which is termed a “motion to reinstate the ease,” but is in the nature of a motion to set aside a verdict and judgment for the plaintiff for the principal and interest of the promissory notes sued upon. No legal basis for such a motion appears. The record shows that the date of trial had been previously fixed by agreement of counsel, that at the time of trial the defendants made no motion for a continuance, but their counsel announced ready for trial, and that after the introduction of the plaintiff’s proof a verdict in its favor for principal and interest, but without attorney’s fees, was taken by consent. It does not appear why a motion for continuance could not have been made at the time of trial, if the presence of the defendant whose wife was sick was necessary for the defense, or why the other defendants could not have been present in due time for trial, or why the additional plea of non est factum could not have been filed in due time. Sparks v. Ober, 138 Ga. 316 (75 S. E. 135); McAnally v. Bank of Abbeville, 22 Ga. App. 178 (95 S. E. 724); Griffin v. May, 23 Ga. App. 781.(99 S. E. 545). Judgment affirmed.

Stephens and Bell, JJ., concur.

W. B. Kent, for plaintiffs in error.